Exhibit 10.1

AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT, dated as of February 6, 2013 (this “Amendment”), to the Second
Amended and Restated Credit Agreement, dated as of March 1, 2012 (as amended,
modified or supplemented through the date hereof, the “Credit Agreement”), among
Caesars Entertainment Operating Company, Inc., a Delaware corporation (the
“Borrower”), Caesars Entertainment Corporation, a Delaware corporation
(“Holdings”), the lenders from time to time party thereto (the “Lenders”), Bank
of America, N.A., as administrative agent and collateral agent (in such
capacity, the “Administrative Agent”), and the other parties named therein.

W I T N E S S E T H:

WHEREAS, Section 9.08 of the Credit Agreement permits the Administrative Agent
and/or the Collateral Agent (with the consent of the Required Lenders) to enter
into amendments, waivers, supplements or other modifications to the Credit
Agreement and the other Loan Documents with the relevant Loan Parties; and

WHEREAS, the Loan Parties desire to amend the Credit Agreement and the other
Loan Documents on the terms set forth herein to provide for the repayment of a
portion of the outstanding Term Loans at par, to establish new Extended Maturity
Revolving Facility Commitments and to make certain other changes set forth
herein.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

ARTICLE I

Definitions

Section 1.1. Defined Terms. Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement unless
otherwise defined herein or the context otherwise requires.

ARTICLE II

Amendment

Section 2.1. Amendments.

(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in proper alphabetical order:

“February 2013 Amendment” shall mean the Amendment, dated as of February 6,
2013, to the Agreement, as amended and supplemented to the February 2013
Amendment Effective Date (without giving effect to the February 2013 Amendment).

“February 2013 Amendment Effective Date” shall mean the first date on which each
of the conditions set forth in Section 4.1 of the February 2013 Amendment have
been satisfied or waived.



--------------------------------------------------------------------------------

“February 2013 Extended Maturity Revolving Facility Commitments” shall mean the
Extended Maturity Revolving Facility Commitments established pursuant to the
February 2013 Amendment.

“February 2013 First Lien Notes” shall mean $1,500,000,000 in aggregate
principal amount of the Borrower’s 9% Senior Secured Notes due 2020 having terms
substantially as set forth in the February 2013 First Lien Notes Offering
Memorandum issued pursuant to the February 2013 First Lien Notes Indenture and
any notes issued by the Borrower in exchange for, and as contemplated by, the
February 2013 First Lien Notes and the related registration rights agreement
with substantially identical terms as the February 2013 First Lien Notes.

“February 2013 First Lien Notes Indenture” shall mean the Indenture, dated
August 22, 2012, among Holdings, the Borrower and certain of the Subsidiaries
party thereto and the trustee named therein from time to time, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof.

“February 2013 First Lien Notes Offering Memorandum” shall mean the offering
memorandum, dated February 4, 2013, in respect of the February 2013 First Lien
Notes.

(b) The definition of “First Lien Notes” contained in Section 1.1 of the Credit
Agreement is hereby amended by:

(i) inserting the following words immediately after clause (ii) thereof;

“, (iii) the February 2013 First Lien Notes”; and

(ii) re-numbering clause (iii) and (iv) thereof as clause (iv) and (v),
respectively.

(c) The definition of “Incremental Amount” contained in Section 1.1 of the
Credit Agreement is hereby amended by:

(i) inserting the words “, February 2013 Extended Maturity Revolving Facility
Commitments” before the words “or Replacement Revolving Facility Commitments” in
clause (b)(x) thereof;

(ii) inserting the words “and First Lien Notes” after each instance of the words
“Term Loans and Revolving Facility Commitments” in clause (2) thereof;

(iii) replacing the word “and” with “,” after the first and third instances of
the words “Term Loans” in clause (2) thereof; and

(iv) inserting the words “plus (3) $650.0 million” immediately after clause
(2) thereof.

(d) The definition of “Net Proceeds” contained in Section 1.1 of the Credit
Agreement is hereby amended by replacing each reference to “15 months” with the
words “18 months” and replacing the words “15-month” with the words “18-month”
in each case in the proviso to such definition.

 

-2-



--------------------------------------------------------------------------------

(e) The definition of “Total First Lien Senior Secured Net Debt” contained in
Section 1.1 of the Credit Agreement is hereby amended by:

(i) replacing the word “and” with “,” immediately before clause (y) of the
proviso thereof; and

(ii) inserting the following words immediately after clause (y) of the proviso
thereof:

“and (z) the February 2013 First Lien Notes and Permitted Refinancing
Indebtedness in respect thereof”.

(f) Section 2.11(g)(i) of the Credit Agreement is hereby amended by deleting
clause (A) of the proviso thereof and replacing it with the following words:

“(A) [reserved],”.

(g) Section 2.21(c) of the Credit Agreement is hereby amended by inserting the
words “or with respect to Incremental Term Loan Commitments or Incremental
Revolving Facility Commitments incurred under clause (2) or (3) of the
definition of “Incremental Amount”” at the end of the proviso in clause (ii) of
such Section.

(h) Section 6.01 of the Credit Agreement is hereby amended by:

(i) inserting the following clause (gg) immediately after clause (ff) thereof:

“(gg) Indebtedness pursuant to the February 2013 First Lien Notes and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
and”;

(ii) re-numbering clause (gg) thereof as clause (hh) and replacing the words
“(ff)” in such clause with the words “(gg)”; and

(iii) modifying the last paragraph of Section 6.01 by:

(A) replacing the word “or” with “,” before clause (3) thereof; and

(B) inserting the following words immediately after clause (3) thereof:

“or (4) the proceeds thereof are otherwise set aside to fund such Refinancing
pursuant to procedures reasonably agreed with the Administrative Agent”.

(i) Section 9.04(b)(i)(A) of the Credit Agreement is hereby amended by:

(i) replacing the words “Revolving Facility Commitment” with the words “Original
Maturity Revolving Facility Commitment” in clause (ii) thereof;

(ii) insert the following words immediately after clause (ii) thereof:

 

-3-



--------------------------------------------------------------------------------

“, (iii) for an assignment of an Extended Maturity Revolving Facility Commitment
to a Revolving Facility Lender with an Extended Maturity Revolving Facility
Commitment, an affiliate of a Revolving Facility Lender with an Extended
Maturity Revolving Facility Commitment or an Approved Fund with respect to a
Revolving Facility Lender with an Extended Maturity Revolving Facility
Commitment”; and

(iii) re-numbering clause (iii) thereof as clause (iv).

(j) Section 9.04(i) of the Credit Agreement is hereby amended by deleting clause
(A) of the proviso thereof and replacing it with the following words:

“(A) [reserved],”

ARTICLE III

Commitments

Section 3.1. Extended Maturity Revolving Facility Commitments. On the Extended
Maturity Revolving Commitments Effective Date, each institution who, on or prior
to 5:00 p.m., New York City time on the date that is three (3) Business Days
prior to the Extended Maturity Revolving Commitments Effective Date (the
“Incremental Election Deadline”), executes and delivers a counterpart to this
Amendment (each, an “Incremental Lender”) agrees, to the extent set forth on
such counterpart (such counterpart, the “Incremental Election Form”), to provide
Incremental Revolving Facility Commitments (which shall be in the form of
Extended Maturity Revolving Facility Commitments under the Credit Agreement) to
the Borrower in a principal amount equal to the amount set forth on such
Incremental Lender’s Incremental Election Form and to make Revolving Facility
Loans to the Borrower from time to time, in each case, in accordance with the
applicable procedures set forth in Article II of the Credit Agreement. On the
Extended Maturity Revolving Commitments Effective Date, (i) each Incremental
Lender will become a Revolving Facility Lender under the Credit Agreement with
an Extended Maturity Revolving Facility Commitment and (ii) the aggregate amount
of Extended Maturity Revolving Facility Commitments outstanding immediately
prior to the Extended Maturity Revolving Commitments Effective Date shall be
increased by the aggregate amount of Extended Maturity Revolving Facility
Commitments provided by such Incremental Lenders hereunder.

ARTICLE IV

Conditions and Miscellaneous

Section 4.1. Conditions to Effectiveness of Amendment. This Amendment (other
than with respect to Section 3.1) shall become effective on the date (the
“Amendment Effective Date”) on which the following conditions are satisfied or
waived:

(a) The Administrative Agent (or its counsel) shall have received from the
Administrative Agent, the L/C Issuer, the Swingline Lender, the Borrower,
Holdings and Lenders constituting the Required Lenders either (i) a counterpart
of this Amendment signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Amendment) that such
party has signed a counterpart of this Amendment.

(b) The Administrative Agent shall have received the net cash proceeds (the
“Notes Proceeds”) from the incurrence of at least $1.5 billion of February 2013
First Lien Notes, to be applied to repay Term Loans as follows:

 

-4-



--------------------------------------------------------------------------------

(i) first, to repay the aggregate principal amounts of Term B-1 Loans, Term B-2
Loans and Term B-3 Loans held by each Consenting Lender (other than a Defaulting
Lender) on the Amendment Effective Date which such Consenting Lender has elected
to be repaid at par as set forth on such Lender’s Consent Form (as defined
below);

(ii) second, to the repayment of the aggregate principal amounts of Term B-5
Loans and Term B-6 Loans (such Lender’s “B5/B6 Submitted Amount”) held by each
Consenting Lender (other than a Defaulting Lender) on the Amendment Effective
Date which such Consenting Lender has elected to be repaid at par as set forth
on such Lender’s Consent Form; provided that, if the aggregate B5/B6 Submitted
Amount of all Consenting Lenders exceeds the lesser of (x) 20% of the
outstanding principal amount of all Term B5 Loans and Term B-6 Loans on the
Amendment Effective Date and (y) the amount of Notes Proceeds remaining after
the application of the repayments pursuant to clause (i) above, the Borrower
shall repay portions of the B5/B6 Submitted Amount on a ratable basis among such
Consenting Lenders up to such lesser amount; and

(iii) third, to repay Term Loans elected to be repaid by the Borrower on the
Amendment Effective Date.

(c) The Administrative Agent shall have received from the Borrower a consent fee
payable for the account of each Consenting Lender (other than a Defaulting
Lender) holding outstanding Revolving Facility Commitments or Term B-4 Loans as
of the Amendment Effective Date equal to 0.10% of the sum of (x) the aggregate
principal amount of Term B-4 Loans, if any, held by such Lender as of the
Amendment Effective Date with respect to which a consent was delivered and
(y) the aggregate amount of the Revolving Facility Commitments, if any, of such
Lender as of the Amendment Effective Date with respect to which a consent was
delivered.

(d) The Administrative Agent shall have received all fees payable thereto on or
prior to the Amendment Effective Date and, to the extent invoiced, all other
amounts due and payable pursuant to the Loan Documents on or prior to the
Amendment Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable and documented out-of-pocket expenses (including
reasonable fees, charges and disbursements of Cahill, Gordon & Reindel LLP)
required to be reimbursed or paid by the Loan Parties hereunder or under any
Loan Document.

(e) A reaffirmation agreement substantially in the form previously delivered
under the Credit Agreement shall have been executed and delivered by each party
thereto.

(f) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the L/C Issuer on the Amendment Effective Date, a written opinion of
(i) Paul, Weiss, Rifkind, Wharton & Garrison LLP or other counsel reasonably
acceptable to the Administrative Agent, as counsel for the Loan Parties, and
(ii) each local counsel specified on Schedule 1 or other counsel reasonably
acceptable to the Administrative Agent, in each case (a) dated the Amendment
Effective Date, (b) addressed to the Administrative Agent, the Lenders and the
L/C Issuer on the Amendment Effective Date and (c) in form and substance
reasonably satisfactory to the Administrative Agent. Each Loan Party hereby
instructs its counsel to deliver such opinions.

(g) The Borrower shall have received applicable regulatory approval for
effectiveness of the Amendment (other than with respect to the Extended Maturity
Revolving Facility Commitments to be established pursuant to Section 3.1 hereof)
and the offering of the February 2013 First Lien Notes.

 

-5-



--------------------------------------------------------------------------------

As used herein, “Consenting Lender” shall mean each Lender who, on or prior to
5:00 p.m., New York City time on February 6, 2013 (the “Consent Deadline”),
executes and delivers to the Administrative Agent a counterpart to this
Amendment (such counterpart, the “Consent Form”).

Section 4.2. Condition to Effectiveness of the Extended Maturity Revolving
Facility Commitments. The Extended Maturity Revolving Facility Commitments to be
established pursuant to Section 3.1 hereof shall become effective on the date
(the “Extended Maturity Revolving Commitments Effective Date”) selected by the
Borrower that is on or after the date on which the following conditions are
satisfied:

(a) The Amendment Effective Date shall have occurred.

(b) The Borrower shall have received the applicable regulatory approval for the
Extended Maturity Revolving Facility Commitments to be established pursuant to
Section 3.1 hereof.

Section 4.3. Representation and Warranties. Each of the Borrower and Holdings
represents and warrants to the Administrative Agent and the Lenders that, as of
the date hereof and as of the Amendment Effective Date:

(i) this Amendment has been duly authorized, executed and delivered by each of
the Borrower and Holdings, constitutes the legal, valid and binding obligations
of each of the Borrower and Holdings enforceable against each of them in
accordance with its terms and the Credit Agreement;

(ii) the execution, delivery and performance by the Borrower and Holdings of
this Amendment will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of the Borrower or any Loan Party, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which the
Borrower or any such Loan Party is a party or by which any of them or any of
their property is or may be bound, (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or both) a default
under, give rise to a right of or result in any cancellation or acceleration of
any right or obligation (including any payment) or to a loss of a material
benefit under any such indenture, certificate of designation for preferred
stock, agreement or other instrument, where any such conflict, violation, breach
or default referred to in clause (i) or (ii) would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired the Borrower or any such
Loan Party, other than the Liens created by the Loan Documents and Permitted
Liens;

(iii) the representations and warranties set forth in the Loan Documents are
true and correct in all material respects on and as of such date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date); and

(iv) no Default or Event of Default has occurred and is continuing under the
Credit Agreement.

 

-6-



--------------------------------------------------------------------------------

Section 4.4. Further Agreements. The Borrower shall deliver or cause to be
delivered to the Administrative Agent within 120 days after the Amendment
Effective Date (or such later date as the Administrative Agent may permit), the
following items (in each case subject to Section 5.10(g) of the Credit
Agreement):

(a) customary written opinions of local counsel to the Borrower and the
applicable Loan Parties in each jurisdiction in which any Mortgaged Property is
located, and of admiralty counsel to the Borrower and the applicable Loan
Parties with respect to each Mortgaged Vessel, with respect to the perfection of
the Collateral Agent’s liens on the applicable Mortgaged Properties and
Mortgaged Vessels in each case (a) addressed to the Administrative Agent, the
Lenders and the L/C Issuer as of such date of delivery and (b) in form and
substance consistent with such opinions delivered in previous transactions under
the Credit Agreement or otherwise reasonably satisfactory to the Administrative
Agent;

(b) with respect to each Mortgage Amendment (as defined below), if any, a
written opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP or other counsel
reasonably acceptable to the Administrative Agent, as counsel for the Loan
Parties where the applicable Loan Party executing such Mortgage Amendment is
organized, regarding the due execution and delivery of the applicable Mortgage
Amendment, the corporate formation, existence and good standing of the
applicable Loan Party, in each case (a) addressed to the Administrative Agent,
the Lenders and the L/C Issuer as of such date of delivery and (b) in form and
substance consistent with such opinions delivered in previous transactions under
the Credit Agreement or otherwise reasonably satisfactory to the Administrative
Agent;

(c) if reasonably required by the Administrative Agent pursuant to the advice of
local counsel or admiralty counsel to the Borrower and the applicable Loan
Parties, an amendment to the applicable Mortgage or Ship Mortgage in form and
substance reasonably satisfactory to the Administrative Agent and in proper form
for recording in the public records where the applicable Mortgage or Ship
Mortgage is recorded (each, a “Mortgage Amendment”) and, if applicable, a UCC-3
amendment with respect to any UCC-1 financing statement; and

(d) with respect to each Mortgaged Property and each Mortgaged Vessel, a title
search dated as of a date on or after the Effective Date or otherwise reasonably
acceptable to the Administrative Agent, conducted by a title insurance company
reasonably satisfactory to the Administrative Agent (Chicago Title and First
American being deemed satisfactory) which reflects that such Mortgaged Property
or Mortgaged Vessel, as applicable, is free and clear of all title defects and
encumbrances other than Permitted Liens.

Section 4.5. Loan Document; Security. This Amendment is a Loan Document executed
pursuant to the Credit Agreement (including Section 2.21 thereof) and shall
(unless otherwise expressly indicated herein) be construed, administered and
applied in accordance with the terms and provisions thereof. After giving effect
to the incurrence of the Extended Maturity Revolving Facility Commitments on the
Extended Maturity Revolving Commitments Effective Date, such Commitments shall
constitute Obligations under the Credit Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
Obligations under the Credit Agreement and the other Loan Documents and such
incurrence shall not result in a reduction in the outstanding amount of
Obligations that are permitted to be secured by the Collateral without equally
and ratably securing any Retained Notes.

Section 4.6. Effectiveness; Counterparts; Amendments. This Amendment shall
become effective when copies hereof that, when taken together, bear the
signatures of Holdings, the Borrower and the Required Lenders shall have been
received by the Administrative Agent. This Amendment may not be amended nor may
any provision hereof be waived except pursuant to a writing

 

-7-



--------------------------------------------------------------------------------

signed by the Administrative Agent, Holdings, the Borrower and the Required
Lenders. This Amendment may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Amendment by telecopy or electronic transmission shall be effective
as delivery of a manually executed counterpart of this Amendment.

Section 4.7. No Novation. This Amendment shall not extinguish the Loans
outstanding under the Credit Agreement. Nothing herein contained shall be
construed as a substitution or novation of the Loans outstanding under the
Credit Agreement, which shall remain outstanding after the Amendment Effective
Date as modified hereby. Notwithstanding any provision of this Amendment, the
provisions of Sections 2.14, 2.15, 2.16, and 9.05 of the Credit Agreement as in
effect immediately prior to the Amendment Effective Date will continue to be
effective as to all matters arising out of or in any way related to facts or
events existing or occurring prior to the Amendment Effective Date.

Section 4.8. Notices. All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Credit Agreement.

Section 4.9. Applicable Law; Waiver of Jury Trial. (A) THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATING TO THIS AMENDMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.11 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

Section 4.10. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Amendment or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Amendment shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Amendment or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (i) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (ii) in any such action or proceeding brought against any
Loan Party in any other court, it will not assert any cross-claim, counterclaim
or setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Amendment or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

* * *

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

Caesars Entertainment Corporation By:               /s/ ERIC HESSION  

Name: Eric Hession

Title: Senior Vice President and Treasurer

Caesars Entertainment Operating Company, Inc.

By:               /s/ ERIC HESSION  

Name: Eric Hession

Title: Senior Vice President and Treasurer

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent, L/C Issuer and Swingline Lender

By:               /s/ EDWARD MARTIN  

Name: Edward Martin

Title: Director

By:               /s/ EDWARD MARTIN  

Name: Edward Martin

Title: Director

 

[Signature Page to Amendment]